Citation Nr: 0804810	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-36 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for Crohn's disease.

3.  Entitlement to service connection for lumbar degenerative 
disc disease, L-1/L-2.

4.  Entitlement to an initial compensable evaluation for 
bilateral defective hearing.

5.  Entitlement to an initial compensable evaluation for 
right knee injury, status post arthrosopy.

6.  Entitlement to an initial 10 percent rating pursuant to 
38 C.F.R. § 3.324. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1980 to June 1983, 
and from January 7, 2002 to August 24, 2002.  He was born in 
1962.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in April 2005.

The issues ## 2 and 3 are herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notice when further action is required by the 
appellant.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
raises a reasonable doubt that the veteran now demonstrates 
tinnitus which is of service origin.

2.  The veteran has had audiometric findings reflecting pure 
tone responses at level I in both ears.

3.  The veteran's right knee disability is manifested by 
daily pain and occasional locking and instability, with 
exacerbations of swelling and up to 50% functional loss which 
more nearly than not approximates slight but less than 
moderate recurrent subluxation or lateral instability.

4.  Because the veteran is now in receipt of compensation for 
a service-connected disability; a separate 10 percent rating 
under 38 C.F.R. § 3.324 is not available as a matter of law.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002) 38 C.F.R. §§ 3.102, 3.303 (2007).  

2.  The criteria for an initial increased (compensable) 
evaluation for bilateral defective hearing are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100 (2007).

3.  The criteria for an initial evaluation of 10 percent, and 
no more, for residuals of right knee injury, status post 
arthrosopy, are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.6, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (Code) 5262 (2007).

4.  In light of the compensable rating assigned for a 
service-connected disability, a compensable evaluation 
pursuant to the provisions of 38 C.F.R. § 3.324 is precluded 
as a matter of law.  38 C.F.R. § 3.324 (2007); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2007).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

The veteran filed his claims on VA Form 21-526 in June 2004.  
The VARO acknowledged the claims in July 2004 and endeavored 
to acquire additional evidence.  Initial formal action on the 
claims were taken in April 2005.  He filed a notice of 
disagreement in June 2005.  An SOC was issued in September 
2005, and the veteran's Substantive Appeal, on a VA Form 9, 
was entered in October 2005.  The veteran withdrew a hearing 
request in December 2005.

Throughout, as noted above, the case has been discussed on 
repeated occasions by issuances of the RO and the veteran has 
received numerous letters and other communications from VA as 
to what is required to substantiate his claim.  He has been 
notified that VA would obtain pertinent data to include VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit more evidence, to include any in his possession.  
He has been given a notification of the general effective 
date provision for the claims, that is, the date of receipt 
of the claims.   

The Board finds that the content of the letters and the Board 
remand, etc., provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  
Although VCAA notification was not furnished prior to the 
initial adjudication, any defect with respect to timing was 
harmless error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence including as part 
of the Board's remand after which additional data was 
obtained and entered into the record.  Subsequent process and 
adjudication was accomplished.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

To whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in compensation claims, e.g., as to general potential 
downstream issues such as disability rating and effective 
date, notice of the Dingess decision was provided by letter 
in March 2006.  An SSOC was issued in July 2006, and 
additional clinical records were introduced into the file.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development on this issue.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Board finds that the veteran 
has been given every reasonable opportunity to participate 
and has, in fact, actively participated in the documentation 
and pursuit of his claim.

II.  Service Connection for Tinnitus

A.  Applicable Law

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2007).  

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

In addition, service connection for certain specified 
disabilities, including certain neurological disabilities, 
may be established based upon a legal presumption by showing 
that the disability was manifested to a compensable degree 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  Any 
increase in severity of a non-service-connected disorder 
which is proximately due to or the result of a service-
connected disability, and not due to the natural progress of 
the non-service-connected condition, will be service 
connected.  38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  Since VA has been complying with Allen since 1995, 
the regulatory amendment effects no new liberalization or 
restriction in the present appeal.
B.  Factual Background and Analysis

The veteran's DD Form 214 reflects that his MOS (military 
occupational specialty) was as an infantryman.  He has 
reported that he also saw duty as a military policeman.  He 
earned sharpshooter qualification badges with grenade, rifle, 
and pistol bars, and was ordered to duty for the second time 
during Operations Desert Spring and Enduring Freedom.  As 
will be discussed below, service connection has already been 
granted for bilateral defective hearing, worse on the left.

Service medical records (SMRs) are very limited.  The veteran 
was seen in March 1983 after having had a tent pole strike 
his head.  Audiometric evaluation in January 1982 showed a 
mild hearing loss at 4000 and 6000 hertz (Hz)in the left ear. 

The veteran's recent period of SMRs have also been rather 
elusive.  When he returned from deployment in July 2002, it 
was noted that he had been around heavy fire from October to 
December 2001, and although he had a hearing deficit, he had 
not noticed any ringing.

On the initial VA examination in 2004, the veteran said that 
he had been found to have a hearing deficit, primarily in the 
left ear, in service, and had been offered a hearing aid, but 
for the moment was doing OK without it.  Clinical records 
thereafter refer to hearing deficits particularly in the left 
ear.

On a special VA examination in March 2006, the veteran 
reported a history of head trauma when a tent pole fell on 
him in service.  He had also had exposure to noise while 
shooting weapons in the Persian Gulf region, and a history of 
hearing problems, particularly on the left.  This examination 
reflects the first time (except for 2001) when he was 
actually asked about his tinnitus.  He reported that he had 
tinnitus; that it began in the spring of 2002 during weapons 
training before activation to Kuwait; and that it was present 
in the left ear on a variable but weekly basis.  He said that 
his hearing problems were also worse on the left side and 
particularly involved difficulty trying to understand 
conversation when the speaker was on his left side.  The 
examiner felt that there was insufficient evidence to provide 
an opinion as to the etiology of his hearing loss or 
tinnitus.

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions.  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (Citations omitted.)

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the factfinder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
Some recent cases have addressed what is propitious for 
observation in that regard.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); also see Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence has 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
In any event, the Board has the clear duty to assess the 
credibility and weight to be given the evidence.

In assessing the veteran's complaints of tinnitus, it is 
accurate to note that the few SMRs are absent confirmation of 
such complaints.  Nonetheless, he was hit on the head and had 
hearing loss, particularly in the left ear, both or either of 
which might have precipitated tinnitus.  The only time he was 
asked about tinnitus in service was prior to the time that 
the tinnitus began, by his own accounts.

Since service, he has had chronic complaints of tinnitus, 
particularly involving the left ear, which is the location of 
his primary hearing deficit.  The recent examiner felt it was 
somehow speculative to identify an etiology, but there is 
little additional data that might be reasonably expected to 
be added to the file to make the situation any more clear-
cut.  

The hearing loss has since been found to be due to service.  
The Board finds that the veteran's observations with regard 
to when the tinnitus began (e.g., in 2002 while in service) 
to be both entirely credible and appropriate, and fully 
consistent with the clinical documentation of record.

Although the evidence is not unequivocal with regard to 
tinnitus, we believe the record is indeed ample and of 
sufficient balance as to raise a reasonable doubt which must 
be resolved in the veteran's favor.  Service connection is in 
order for tinnitus as being a result of service.

III.  Increased Evaluations

A.  Generally Applicable Law

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14. A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119 (1999).  
See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Bilateral Defective Hearing

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hz.  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes eleven auditory acuity levels from Level 
I, for essentially normal acuity, through Level XI, for 
profound deafness. 38 C.F.R. §§ 4.14, 4.85, Diagnostic Code 
(DC) 6100 (2007).

Under 38 C.F.R. § 4.86(a), when the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  Id.  When the puretone threshold is 30 decibels 
or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. 38 C.F.R. 
§ 4.86(b) (2007).  

The Court has noted that the assignments of disability 
ratings for hearing impairment are basically arrived at by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

A few clinical findings from service relating to hearing 
acuity are in the file for comparative purposes.  After his 
most recent deployment, an audiometric evaluation in June 
2002 identified that pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
25
25
LEFT
20
20
25
50
50

At the 6000 Hz level, pure tone thresholds were 30 and 25 in 
the right and left ears, respectively.  Diagnosis was made of 
bilateral hearing loss of unknown etiology.

On another report of a service examination in June 2002, on 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
25
25
LEFT
20
20
25
50
50

On a service examination in July 2002, on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
35
30
LEFT
10
20
15
45
50

On VA examination in August 2004, on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
15
LEFT
15
20
20
30
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

On VA examination in March 2006, on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
20
LEFT
15
25
20
40
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

All of the recorded levels of the veteran's hearing acuity, 
as reflected on Table VII of 38 C.F.R. § 4.85, are entitled 
to a noncompensable evaluation, and no more.  In order to be 
assigned a 10 percent disability rating, the veteran would 
have to have Level V hearing in one ear and Level II hearing 
in the other ear, or Level III hearing in one ear and Level 
IV hearing in the other ear.  None of the findings on 
examination reflects anything remotely near that level of 
disability.  In fact, while hearing fluctuates by its very 
nature, the hearing acuity in his right ear is currently 
often within normal limits by VA standards, and the increased 
level of impairment in his other ear is minimal.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  As noted above, the criteria encompass what is 
termed the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The objective evidence is 
at the crux of the matter, and it provides no appropriate 
basis for granting compensation for the level of bilateral 
hearing loss currently demonstrated.

Finally, the Board has considered whether the veteran was 
entitled to a "staged" rating, as the Court indicated can 
be done in this type of case.  See Fenderson, supra.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the filing of the 
veteran's claim for service connection, in June 2004, has his 
hearing loss disability been more disabling than as currently 
rated under the present decision.  

C.  Residuals of Right Knee Injury, Status Post Arthroscopy

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (other 
impairment of the knee), a 10 percent disability evaluation 
requires slight recurrent subluxation or lateral instability.  
A 20 percent evaluation requires moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
requires severe recurrent subluxation or lateral instability.  

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating. 

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  Under 
DC 5260, limitation of flexion of the knee to 60 degrees 
warrants a noncompensable evaluation, limitation of flexion 
to 45 degrees warrants a 10 percent rating, limitation of 
flexion to 30 degrees warrants a 20 percent evaluation and 
limitation of flexion to 15 degrees warrants a 30 percent 
evaluation, the highest schedular evaluation under this 
diagnostic code. 

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code. 

Under DC 5262, a 10 percent rating is warranted for slight 
disability; a 20 percent rating is warranted for malunion of 
the tibia and fibula with moderate knee disability; a 30 
percent rating is warranted for malunion with marked 
disability; and a 40 percent rating is warranted for nonunion 
of the tibia and fibula with loose motion and requiring a 
brace.  The Board observes that the words "moderate" and 
"marked" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

The Rating Schedule provides that the normal range of motion 
of the knee is zero degrees on extension to 140 degrees on 
flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under DC 5257, the veteran must also have 
limitation of motion under DC 5260 or DC 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero-percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under DC 5260 or DC 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under DC 5260 (leg, 
limitation of flexion), and DC 5261 (leg, limitation of 
extension).  Where a veteran has both a limitation of 
flexion, and limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.

Diagnostic Code 5014, osteomalacia, provides that a rating 
should be based on the limitation of motion of the affected 
parts as arthritis degenerative. 


Under DC 5010, traumatic arthritis is to be rated as 
degenerative arthritis, and DC 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint of group of minor 
joints affected by limitation of motion to be combined, not 
added under DC 5003. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40. Consideration is to be given to 
whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; functional loss may occur as a result of weakness, 
fatigability, incoordination, or pain on motion. 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  
Specific diagnostic code provisions relate to arthritis as 
others are available for rating limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.

Shortening of bones of the lower extremity, from 11/4 to 2 
inches (3.2 centimeters to 5.1 cm) warrants a 10 percent 
rating.  Higher ratings are assignable for shortening of more 
than 2 inches.  38 C.F.R. § 4.71a, Diagnostic Code 5275.

Injury to the knee is documented in service from Spring 2002.  
The veteran has since had arthroscopic procedure(s) on the 
knee.  Osteoarthritis of the knee(s) has been shown as a 
diagnosis since the first post-service VA examination.  

On VA X-rays in August 2004, there was minor spurring of the 
tibial spines.  The veteran said his knee pain was 7 on a 
scale of 1/10.  The right knee had occasional instability and 
occasional locking.  His pain was mild on a daily basis with 
episodes of pain and swelling every 3 months or so.  These 
flare-ups would last 3 days during which time he had 
additional loss of function due to swelling of about 50%.  
His last arthroscopy of the right knee had been in 2002.  The 
right knee condition impacted his daily activities due to the 
pain.  He is unable to run and used a bike for exercise.  On 
examination, there was some evidence of crepitus on active 
range of motion. The legs were of equal length.  Knee motion 
was 0 to 140 degrees.

The veteran has reported that the right knee swells up, 
sometimes a little and at other times a lot.  VA clinical 
records show that on several occasions, he has been given 
injections for pain.  Right knee swelling has also been 
confirmed on clinical outpatient evaluations.

In assessing the right knee disability, there is confirmed 
trauma and clearly chronic residual impairment.  The 
degenerative changes at present are minimal, although these 
may well increase with time, at which time a claim for 
increased compensation may then be filed.  In the interim, 
the ongoing and unrelenting, if somewhat usually modest, pain 
levels; the demonstrated swelling of the right knee; the 
slight limitations of motion and periodic instability with 
locking or giving-way, with demonstrated impact on daily 
functionality of up to 50%, all reflect a clinical picture 
which more nearly approximates a slight impairment, no more, 
which reasonably translates into a 10 percent rating.  
However, regardless of possible alternative codes, a rating 
in excess of 10 percent is not now warranted.

D.  Additional Rating Considerations

The Board notes that, in an exceptional case where the 
assigned schedular evaluation is found to be inadequate, the 
VA Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

In this case, the veteran's service-connected hearing and 
right knee disabilities alone have not been productive of a 
marked interference with employment and have not necessitated 
frequent periods of hospital care, such as to render 
impractical the application of the regular schedular 
standards.  They undoubtedly limit the veteran's ability to 
perform certain work-related tasks, but the assigned 
schedular rating contemplates such modest industrial 
impairment.  As such, it cannot be reasonably concluded that 
assignment of a higher rating is warranted on an 
extraschedular basis.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

E.  10 Percent Rating under 38 C.F.R. § 3.324

The veteran has been granted service connection and herein 
assigned a 10 percent disability rating for his right knee 
injury.  A compensable rating under 38 C.F.R. § 3.324 
requires that the appellant not be in receipt of a 
compensable rating for any service-connected disability.  
Accordingly, the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection for tinnitus is granted.

Entitlement to an initial compensable evaluation for 
bilateral defective hearing is denied.

Entitlement to an initial evaluation of 10 percent for 
residuals of right knee injury, status post arthrosopy, is 
granted, subject to the regulatory criteria relating to the 
payment of monetary awards.

The claim of entitlement to a 10 percent rating based on 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324 is denied.


REMAND

As to the issue of service connection for Crohn's disease, 
the Board notes that the veteran's SMRs are limited, and show 
no signs of the disorder.  On his initial claim on a VA Form 
21-526, he said that he had had Crohn's disease from March 
2002 when in Camp Doha, Kuwait.

Private treatment records from M.J.P., M.D., are in the file 
showing that a report in April 2003 confirmed biopsy results 
of Crohn's disease.  The terminal ileum had chronic 
inflammation, and there were a few punctuate ulcers.  When 
seen in May 2003 it was noted that he had been seen for about 
two months for his Crohn's.  He had been placed on Azulfidine 
for the documented inflamed terminal ileum, and after taking 
his medication, he had a resolution of his diarrhea and 
actually had a formed bowel movement.  The diagnosis was 
Crohn's Disease.  A follow-up report confirmed that 
diagnosis.

On the initial VA examination in January 2004, the veteran 
said that he had had abdominal problems after he returned 
from Kuwait.  While waiting to be seen by VA, he had been 
seen by a local private physician who had done a colonoscopy 
and found Crohn's.  He said he was now taking Sulfasalazine, 
which controlled his diarrhea; he was watching his diet to 
avoid aggravating foods.  

On VA examination in August 2004, diagnoses included Crohn's 
disease.  Clinical records show that he continued to be 
medicated with the Sulfa.  However, there is no opinion now 
of record as to the origin of the Crohn's disease or when it 
was initially manifested. 

With regard to lumbar degenerative disc disease at L-1/L-2, 
the SMRs are virtually nonexistent.  Nonetheless, the veteran 
says that he was seen for back problems, and the available 
records confirm that.  Specifically, he was seen for physical 
therapy in April 1983 for a three-month history of low back 
pain with exercise.  Musculoskeletal low back pain was 
diagnosed.

The veteran has reported that he hurt his back at the same 
time that he had knee injury, while on an extended march 
while at Camp Doha, Kuwait.  The reports from the knee injury 
are in the file.  A sick slip is of record dated in June 2002 
showing that he had been seen for complaints of back pain.  A 
DA Form 2823 is also of record from June 2002 describing a 
back injury.  A subsequent notation dated in June 2002 was to 
the effect that he had been seen at Camp Roberts for back 
pain, and that he would probably need follow-up with an 
orthopedic physician or chiropractor on the outside for his 
chronic back pain.

On his initial VA examination in January 2004, the veteran 
referred to his knee injury and said that, since then, he had 
had pain that waxed and waned in his back.  When seen by VA 
in March 2004, he complained on ongoing back pain.  X-rays 
showed minimal narrowing at the L-1/L2 level, said to be 
reflective of early degenerative disc disease.

When seen by VA in August 2004, he still complained of back 
pain.   He described the onset of the back pain as at the 
time of his fall while on a march in Kuwait in March 2002.  
Magnetic resonance imaging (MRI) confirmed the above cited X-
rays finding of early degenerative disc disease.

On VA evaluation in Aril 2005, he reported having had back 
pain since the injury in 2002.  The pain got worse with 
exercise and bending down.  

There is no opinion of record as to the etiology of his back 
problems.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Moreover, the Board 
is not permitted to reach medical determinations without 
considering independent medical evidence to support our 
findings, and must cite to competent evidence of record to 
support such conclusions.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992). 

In this case, while there is not yet a nexus opinion of 
record with regard to either the gastrointestinal or back 
problems, there is also no basis shown in the current file to 
impugn the credible observations made, and history given, by 
the veteran.  The Board finds that further development is 
required in this regard.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has any additional data 
with regard to either gastrointestinal or 
back problems in service or shortly 
thereafter, he should submit them.  VA 
should assist.

2.  The service department should be asked 
for legible, complete copies of all of the 
veteran's service medical records from all 
periods of service, particularly during 
the Persian Gulf War.

3.  The veteran should then be scheduled 
for VA examinations to determine the 
nature, etiology, and extent of both his 
back and gastrointestinal disorders (to 
include Crohn's disease) and for opinions 
as to whether either one is of in-service 
origin or (if either is found to have pre-
existed service) was aggravated in 
service.  The claims folder must be 
available to the examiners to review in 
conjunction with the examinations.  All 
appropriate tests should be accomplished 

a.  Each of the above opinions should 
be couched in terms of whether it is at 
least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that the current disability is causally 
related to service (on either an 
incurrence or aggravation basis), or 
whether such a causal relationship is 
unlikely (e.g., less than a 50-50 
degree of probability.  

b.  The Board notes that "as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

c.  As to the standard of 
"aggravation" in the above context, 
the term refers to a permanent 
worsening of the pre-
existing/underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptoms which resolve 
with return to the baseline level of 
disability

d.  If it cannot be determined whether 
either of the veteran's claimed 
disorders was incurred in or aggravated 
during service, on a medical or 
scientific basis without invoking 
processes relating to guesswork or 
judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the 
examination report, with an explanation 
as to why this is so.

4.  The case should then be reviewed, and 
if the decision remains unsatisfactory, a 
SSOC should be issued on all pending 
issues, and the veteran and his 
representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The veteran 
need do nothing further until so notified. 
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


